Citation Nr: 1220643	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchitis with headaches, also claimed as sinusitis.  

2.  Entitlement to service connection for bronchitis with headaches, also claimed as sinusitis.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for PTSD.  

5.  Entitlement to a special monthly pension based on the need for aid and attendance of another person or based on housebound status.  

6.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1978 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In July 2011 a Board videoconference hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board may consider this evidence in the first instance. 

The issues of entitlement to service connection for bronchitis with headaches and sinusitis; and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied service connection for PTSD.  Additional evidence submitted since that May 2007 rating decision raises a reasonable possibility of substantiating the claim and relates to an unestablished fact necessary to substantiate the claim.

2.  In a June 1995 rating decision, the RO denied service connection for bronchitis with sinusitis and headaches.  Additional evidence submitted since that June 1995 rating decision raises a reasonable possibility of substantiating the claim and relates to an unestablished fact necessary to substantiate the claim.

3.  There is medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptoms and an in-service stressor.


CONCLUSIONS OF LAWS

1.  The May 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  Evidence received since the previous final decision in May 2007, in which the Board denied service connection for PTSD, is new and material, and therefore the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (2011).

3.  The June 1995 rating decision denying service connection for bronchitis with sinusitis and headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

4.  Evidence received since the previous final decision in June 1995, in which the Board denied service connection for bronchitis with sinusitis and headaches, is new and material, and therefore the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for PTSD and bronchitis with headaches and grant service connection for PTSD, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.	New and Material Evidence

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold" and "reasonable possibility of substantiating the claim" may not be considered as a separate determination).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  

In this case, the Veteran's current claim for service connection for PTSD is based on the same factual basis as the previously claimed PTSD, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  Additionally, the Veteran's current claim for bronchitis with headaches is based on the same factual basis as the previously claimed chronic bronchitis with sinusitis and headaches, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

PTSD

In a decision dated in May 2007, the RO denied service connection for PTSD finding that there is no evidence corroborating the Veteran's claimed in-service stressors of being abused by her ex-husband while in service.  The RO provided the Veteran with notice of the rating decision and of her appeal rights in May 2007.  The Veteran did not file a notice of disagreement nor was new and material evidence received within one year showing linking her current PTSD to service, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in January 2008.  

While the RO appears to have reopened the finally decided claim, by way of the March 2009 rating decision, and considered the claim on the merits, the Board notes that it must consider in the first instance whether the claim was properly reopened.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence at the time of the May 2007 rating decision included the Veteran's service treatment records (STRs).  Service personnel records (SPRs) include a February 1992 request for separation.  The Veteran requested that her separation from the Army be revised from November 1996 to September 1992.  VA medical records indicate that the Veteran was treated for mental health complaints.  Diagnoses include organic mood disorder, depressed type; borderline personality disorder; alcohol and cocaine dependence; and depression.  A stressor statement from the Veteran reported that she suffered from physical abuse from her husband.  She reported that she had told her First Sergeant and C.O. and her husband had to leave Fort Bliss.  She also stated that the abuse resumed upon her return from NCOIC Academy.  She stated that her husband would rape her and she's had to call the MP's.  She reported that her NCOIC had known what she was going through but told her that that it was between a husband and a wife and not a military situation.  A February 2007 letter from the Veteran's social worker diagnosed the Veteran with PTSD as a result of military sexual trauma.  

Evidence compiled since the May 2007 rating decision includes a June 2008 Memorandum notifying the Veteran that she did not provide sufficient information to send to the U.S. Army and Joint Services Records Research Center (JSRRC).  It was indicated that all efforts to obtain the information identified by the Veteran have been exhausted and any further attempts would be futile.  Also included was a November 2008 compensation and pension (C&P) aid and attendance examination with diagnoses of borderline personality disorder and depressive disorder.  VA medical records show diagnoses of dysthymia and PTSD.  Private medical records from MetroHealth Medical Center show the Veteran was seen status-post domestic assault.  Diagnoses included schizophrenia, PTSD, and depression.  Also included were lay statements dated in September 2011 that reported the Veteran's contentions that her husband would beat her while she slept and he would rape her.  Statements from the Veteran's daughter dated in June 2011 and September 2011 described the physical and abuse of her mother by her father.  During the July 2011 Board hearing, the Veteran testified that there was a lot of physical, emotional, and verbal abuse in her marriage.  She testified that she went to her husband's supervisor regarding the physical abuse but was told that he did not want to intervene since it involved husband and wife, instead of service member against service member.  She also testified that she was repeatedly raped by her husband.  She testified that she filed police reports in Germany and with military police at Fort Bliss.  The Veteran also submitted July 2011 medical opinions (one of which included a review of the claims file) that linked her PTSD to in-service spousal abuse.  

Having reviewed the complete record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for PTSD.  In this regard, the Board notes that the statement from the Veteran's daughter is lay evidence of circumstances surrounding the Veteran's alleged stressor based on her observations.  The credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  Also, additional medical opinions have been added to the record that link the Veteran's PTSD to in-service spousal abuse.  As explained in further detail below, in claims of PTSD based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident and medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  Thus, the Board finds that the lay statement and additional medical opinions raise a reasonable possibility of substantiating the Veteran's claim for service connection.  As new and material evidence has been received, the claim for entitlement to service connection for PTSD is reopened.

Bronchitis

In a decision dated in June 1995, the RO denied service connection for bronchitis with sinusitis and headaches finding that there is no evidence of a chronic bronchitis/sinusitis condition with headaches.  The RO provided the Veteran with notice of the rating decision and of her appeal rights in June 1995.  The Veteran did not file a notice of disagreement nor was new and material evidence received within one year linking a current bronchitis disorder to service, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in January 2008.  

The evidence at the time of the June 1995 rating decision included the Veteran's STRs that showed complaints of coughing with headaches.  In February 1990, the Veteran was diagnosed with sinusitis.  In March 1990, the Veteran was treated for sinusitis with headaches.  In December 1991, the Veteran complained of productive cough with blood streaked sputum.  The diagnosis was bronchitis.  The Veteran was scheduled for a VA examination in June 1995 but she failed to report.  

Evidence compiled since the June 1995 rating decision include a June 2002 VA medical record showing complaints of coughing with nasal congestion, headache, and periorbital tenderness.  The diagnosis was acute bronchitis.  She was diagnosed with bronchitis again in May 2005.  During the July 2011 Board hearing, the Veteran testified that she had complaints of sinusitis with headaches and has had continuous sinusitis and bronchitis symptoms since service.  

Having reviewed the complete record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for bronchitis with headaches.  The Veteran's statements that she had sinusitis with headaches in service and has had on-going problems since that time constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  See Shade, supra.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

III.	Service Connection

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation. See 38 C.F.R. § 3.303(c) (2011).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran 'engaged in combat with the enemy.' See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

Generally, where a determination is made that a veteran did not 'engage in combat with the enemy,' or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In addition, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304 (2010).  Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

The Veteran contends that she has PTSD due to in-service physical and sexual abuse by her then husband.  Service personnel records show that the Veteran was married during service and at all times (e.g., August 1992 application), including in sworn testimony before the Board, the Veteran has contended that she married her former husband in July 1981.  Service treatment records show that the Veteran was seen in the Army Family Advocacy Program, 3rd General Dispensary in September 1989.  On the separation April 1992 Report of Medical History, the Veteran reported an affirmative response to the question of whether she ever had or had now "depression or excessive worry."  In the 'physician's summary' portion of the report, there appeared to be a reference that the Veteran was referred to "psychiatry."  The Veteran's statements and testimony, and statements from the Veteran's daughter and friend provide vivid details of the alleged in-service abuse.  The Veteran, her daughter, and her friend are competent to provide testimony regarding factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that their testimony is credible in the absence of evidence to the contrary.  

There is also medical opinion evidence that links the Veteran's PTSD to in-service spousal abuse.  In a February 2007 letter, J.P., MSW, LISW reported that the Veteran was diagnosed with PTSD as a result of military sexual trauma.  J.P. reported that the Veteran was under the care of the Center for Stress Recovery at the Brecksville VAMC and was diagnosed with PTSD in August 2006.  In a July 2011 letter, Dr. R.D. reported that he reviewed the Veteran's claims file [the record reflects that the Veteran's representative was provided a copy of the claims file in November 2009].  Dr. R.D. noted that the Veteran's claims file contained a number of evaluations and treatment from VA and that she had been treated for a number of conditions including PTSD.  Dr. R.D. recognized that service treatment records showed that the Veteran received family counseling in 1989 and that the claims file contained a 16-page statement from the Veteran in which she described the abuse that she had experienced with her ex-husband being the perpetrator.  Dr. R.D. maintained that the Veteran described symptoms entirely consistent with PTSD.  Dr. R.D. indicated that as with most people, the Veteran had experienced other stressors in her life; however, her symptoms particularly the content of her nightmares, flashbacks, and intrusive recollections relate to the abuse she experienced while on active duty.  Dr. R.D. concluded that therefore it was his opinion that the Veteran's PTSD was more probable than not related to the events she experienced while on active duty.  Also, in a July 2011 letter, VA Dr. T.B. reported that the Veteran had participated in mental health and psychiatric services within the VAMC in Brecksville since 2001.  Dr. T.B. indicated that the Veteran has continued with individual and group psychotherapy for PTSD related specifically to domestic violence and military sexual trauma with herself since September 2010.

Service treatment records showing the Veteran was seen in the Army Family Advocacy Program, her complaints of depression and excessive worry, and her referral to psychiatry tend to corroborate the Veteran's account of in-service spousal abuse.  The Veteran is credible in her own right.  Lay statements from the Veteran's daughter and friend constitute credible evidence from sources other than the Veteran's service records which corroborate the Veteran's credible account of the stressor incident.  Dr. R.D.'s favorable medical opinion is based on a review of the claims file, including lay statements and service treatment records.  It is clear that from a review of this evidence, Dr. R.D. believes the alleged abuse occurred.  Thus, given all of the above, the Board finds that the occurrence of a stressor is corroborated.  38 C.F.R. § 3.304(f)(5) (2011); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  Dr. R.D. has linked the Veteran's symptoms to the in-service abuse, and the other medical opinions of record are all similarly favorable to the Veteran's claim.  As there is medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptoms and an in-service stressor, service connection for PTSD is warranted. 

Also, PTSD has been diagnosed as the source of the Veteran's symptoms.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that she suffers chronic mental disability from in-service spousal abuse.  The chronic mental disability resulting from the in-service stressful event has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bronchitis with headaches is reopened, and the claim is granted to this extent only.

Service connection for PTSD is granted. 


REMAND

Bronchitis, Headaches, and Sinusitis

Having reopened the Veteran's claim for service connection for bronchitis with headaches and sinusitis, the Board has jurisdiction to review the issues de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that she suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

As previously stated, the Veteran was scheduled for a VA examination in June 1995 but she failed to report.  Service treatment records show that the Veteran was seen in service for her sinuses and bronchitis.  Also, in January 1991, the Veteran was seen for possible migraine headaches that reportedly had been recurring for the past two to three years.  The Veteran indicated that the headaches would have their onset with stress.  The Veteran provided testimony at the Board that she has had continuous symptoms since service. The Board finds that the Veteran should be afforded another VA examination.  

Low Back

The Veteran also seeks entitlement to service connection for a low back disorder, which she avers she injured in service.  

STRs show complaints of low back pain and diagnoses of lumbosacral strain.  See April 1991 and July 1990 STRs.  

In October 2008, the Veteran was accorded a C&P spine examination.  During the examination the Veteran reported that she fell out of a truck in the 1970's with nothing broken or fractured.  The examiner noted that she did pretty well until 2001, when she had another work injury.  She was treated and found to have some degenerative disc disease in her back by MRI.  The Veteran reported persistent back pain with aching, soreness, and tenderness across her lower back.  The diagnosis was lumbar disc disease, which the examiner opined was not likely related to her service injury, but rather related to other injuries and natural occurring phenomenon.  However, the examiner did not provide rationale for this opinion.  A medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, remand for a new examination is necessary.  Barr, supra.  

Finally, the Board notes that the Veteran recently indicated that she is in receipt of Social Security Administration (SSA) disability benefits.  See Board hearing transcript p.18.  It does not appear, however, that the administrative decision and the records upon which SSA relied in reaching its decision have been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Since the claims file is being returned it should also be updated to include recent VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Special Monthly Pension

The Veteran contends that she has a need for special monthly pension. 

A review of the Veteran's record indicates that she previously claimed pension benefits in November 2001.  She was granted entitlement to a nonservice-connected permanent and total evaluation in a rating decision dated in June 2002 due to bilateral carpal tunnel syndrome, status-post operative; hysterectomy; organic mood disorder, depressed type; hypertension; and lumbosacral strain.  In a September 2002 letter, the Veteran was informed that because she no longer was in a VA medical center domiciliary, that her monthly pension would be severed unless she provided medical evidence showing a need for help with basic activities of daily living.  No evidence was received and in an April 2003 letter the Veteran was informed that her pension was reduced.  In June 2003, the Veteran filed a notice of disagreement with the termination of her benefits.  In an August 2003 rating decision, the RO denied entitlement to special monthly pension.  The Veteran filed a notice of disagreement and a statement of the case was issued in December 2003.  A June 2005 rating decision confirmed the previous denial for entitlement to special monthly pension.  The Veteran filed a new claim for special monthly pension in August 2008.

The Veteran has one service-connected disability - hives, currently assigned a noncompensable disability rating.  The Veteran currently has the following nonservice-connected disabilities:  hysterectomy, rated as 30 percent disabling; right carpal tunnel syndrome status-post operation, rated as 30 percent disabling; organic mood disorder, rated as 30 percent disabling; left carpal tunnel syndrome status-post operation, rated as 20 percent disabling; lumbosacral strain, rated as 10 percent disabling; and hypertension, rated as 10 percent disabling.  The combined rating for nonservice-connected disabilities is 80 percent.  

In connection with the Veteran's claim she was afforded a VA examination in November 2008; however, the claims file was not made available to the examiner.
The Board wants an examination conducted in connection with a thorough review of the claims file.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of any additional medical providers from whom the Veteran received treatment for her bronchitis, headaches, sinusitis, and low back, and disabilities in which she is need of aid and attendance, that she wants VA to consider.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  Notice to the Veteran of inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e). 

Regardless of the Veteran's response, associate with the claims folder VA treatment records from treating facilities dating from November 2008. 

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency and the underlying records.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of her bronchitis, headaches, and sinusitis by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an opinion as to whether the Veteran's bronchitis, headaches, and sinusitis are at least as likely as not (50 percent or greater probability) related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints  in February 1990, March 1990, January 1991, December 1991 and April 1992 Report of Medical History.  In offering any opinion, the examiner must consider the Veteran's contention that she has experienced continuity of symptomatology ever since her discharge from service.  

A complete rationale for the examiner's opinions must be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of her low back disorder by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand and the October 2008 VA examination (which lacked a rationale), must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an opinion as to whether the Veteran's low back disorder is at least as likely as not (50 percent or greater probability) related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of low back pain dated in July 1990, March 1991, and April 1991.  In offering any opinion, the examiner must consider the Veteran's contentions on symptoms in service and any symptoms since service. 

The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

5.  After obtaining all outstanding treatment records, schedule the Veteran for an examination in connection with her special monthly pension claim based on the need for aid and attendance by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand and the November 2008 VA examination, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


